689 S.E.2d 875 (2009)
SELF-HELP VENTURES FUND
v.
CUSTOM FINISH.
No. 434A09.
Supreme Court of North Carolina.
December 17, 2009.
Norman B. Smith, Greensboro, for Clarence W. Adams, et al.
Laurel E. Solomon, Durham, for Self-Help Ventures Fund.
The following order has been entered on the motion filed on the 16th of December 2009 by Defendant (Adams) for Extension of Time to File Brief:
"Motion Allowed by order of the Court in conference this the 17th of December 2009."
Defendant-Appellant shall have up to and including the 18th day of January 2010 to file and serve his/her brief with this Court.